JUSTICE McCUSKEY, specially concurring: I agree that, under the circumstances present here, the trial court properly proceeded with a probation revocation hearing in the defendant’s absence. However, I write separately because I believe the holding of this case should be specifically limited to the precise situation before us, a defendant accused of a violation of section 410 probation. In this case, the defendant pleaded guilty and was sentenced to probation pursuant to section 410 of the Illinois Controlled Substances Act (Act) (720 ILCS 570/410 (West 1992)). Under the terms of the statute, when a first offender is sentenced to probation, the court defers "further proceedings in the case until the conclusion of the [probation] period or until the filing of a petition alleging violation of a term or condition of probation.” 720 ILCS 570/410(b) (West 1992). If the terms and conditions of probation are fulfilled, "the court shall discharge the person and dismiss the proceedings against him.” 720 ILCS 570/410(f) (West 1992). Accordingly, "discharge and dismissal under this Section is not a conviction for purposes of this Act.” 720 ILCS 570/410(g) (West 1992). However, if the defendant violates a term or condition of probation, the court may then enter a judgment on its original finding of guilt. 720 ILCS 570/410(e) (West 1992). In my opinion, a sentence of probation under section 410 of the Act is unique. Proceedings are not final until the trial court either: (1) makes a determination that the defendant successfully completed probation, in which case the proceedings are dismissed and no conviction is entered; or (2) makes a finding that the defendant violated the terms or conditions of probation, in which case a judgment of conviction may be entered and sentence imposed. Accordingly, in the case at hand, the proceedings continued against the defendant from the time the original charge was filed against him until the hearing was held on the petition to revoke his probation. Moreover, the defendant was personally served with the petition to revoke his probation and was given notice of the date of the hearing. Based on the record before us, the admonition the defendant received at the beginning of the criminal process was sufficient notice to advise the defendant that further proceedings could occur if he failed to appear. Therefore, I agree that the admonition certificate signed by the defendant was sufficient notice and did not violate his due process rights. For the reasons indicated, I specially concur. SLATER, J., joins in this special concurrence.